IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS
                      NOS. PD-1358-15, 1359-15, 1360-15, 1361-15



                            ERIC L. BAUMGART, Appellant

                                               v.

                            THE STATE OF TEXAS, Appellee

         ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
              FROM THE FOURTEENTH COURT OF APPEALS
                          HARRIS COUNTY



       Per Curiam.

                                         ORDER


       The Court grants review on its own motion of the following question:

       Did the court of appeals err in its application of Penal Code § 2.02?

       Appellant’s brief is due within thirty days of the date of this order. The State’s

brief is due thirty days after the timely filing of Appellant’s brief. Oral argument will

not be permitted.
                                                                        BAUMGART- 2

       The Clerk of this Court will send copies of this order to the Court of Appeals for the

Fourteenth District, the State Prosecuting Attorney, the District Attorney for Harris County,

and Appellant.


Entered March 9, 2016
Do Not Publish